Title: From Thomas Jefferson to Jacob Abbot Cummings, 18 February 1825
From: Jefferson, Thomas
To: Cummings, Jacob Abbot,Hilliard, William


Mr Hilliard. Sir
Monticello
Feb. 18. 25.
In your letter of Jan.  25. you ask if it might not be better for you to employ an Agent to sell the books you might send on, until you see how the prospect  and whether I could recommend one? I am not sufficiently acquainted with the men of business in Charlottesville to recommend one on my own knolege. but I have advised with a friend who knows every one well, and on whose judgment I can rely with the most perfect satisfaction, he recommends a mr Meredith Jones, as a man of business, perfectly to be relied on for diligence, fidelity and punctuality in money matters. he lives about ¼ of a mile from the University we have had such a continued spell of rainy and bad weather since the reciept of your letter, that I could not ride there till yesterday. I proposed the thing to him. he is perfectly willing, is just about opening a store, and has abundant house-room. he said he took for granted the commission would be as is usual and reasonable. I told him I would inform you, and you would make your propositions. I would advise you to ready money sales onlyI had set down the Foulis edns of Classics, because, being mere text, I thought they would be cheapest. those of Leipsic, if cheaper, will be as acceptable. the Stereotypes of Paris are cheapest and most correct of all. Dufiefs Fr. & Eng. Dict is far preferable to any other; and the Fr. Dict. of Boiste is all but equal to the large Dict. of the Academy. there is a 4to edn, but the single 8vo is the same  cheaper and handier. you are right in supposing that titles written in French mean that the books are to be French. there will be many learners of French here, a few of Spanish, scarcely any of German or Italian. Cubi’s Spanish grammar published in Baltimore will do very well. our three remaining Professors expected from England arrived in Hampton road on the 9th inst. and we have announced the opening of the University on the 7th of March. your books will be much wanting immediately, and I hope are on the way. if you have yet to send on any, I wish you could send the 3. following for the UniversityLangard’s history of England}all 8vo ednsBrodie’s hist. of the British empire from Car. I.Turner’s hist. of the Anglo-Saxons.Hume’s hist. of England will not be read in our school, nor be advised to be read it need not therefore be furnished. there is an abridgment and correction of it by Baxter with a continuation to 1796 well worth having. it was published in a thick 4to vol. whether there has ever been an 8vo edn I know not. it would sell well here for it’s orthodoxy. I cannot say what number of Thomas’s Coke Littleton would be wanting here at first. but you would run no risk in providing 20. copies at least, as the book would be in general demand in this state, and as soon as known to be here would be called for from every quarter. I shall be glad to hear from you immediately as to the time when your supply will be here, lest they should be obliged to apply elsewhere. I salute you with esteem & respectTh: Jefferson